Exhibit 10.10

 

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY

(this "Subsidiary Guaranty"), dated as of July 31, 2008, among Itronics Inc., a
Texas corporation (the "Company"), Whitney & Whitney, Inc., a Nevada
corporation; Itronics Metallurgical, Inc., a Nevada corporation; Itronics
California, Inc., a Nevada corporation; American Hydromet, a Nevada corporation;
Nevada Hydrometallurgical Project, a Nevada corporation; Itronics Gold’n
Minerals, Inc., (individually a "Subsidiary Guarantor" and collectively, the
"Subsidiary Guarantors"), for the benefit of the secured parties signatory
hereto and their respective endorsees, transferees and assigns (individually a
"Secured Party" and collectively, the "Secured Parties").



W I T N E S S E T H

:



WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Secured Parties (the "Purchase Agreement"), Company has
agreed to issue to the Secured Parties and the Secured Parties have agreed to
purchase from Company certain of Company’s 12% Callable Secured Convertible
Notes, due three years from the date of issue (the "Notes"), which are
convertible into shares of Company’s Common Stock, par value $.001 per share
(the "Common Stock"). In connection therewith, Company shall issue the Secured
Parties certain Common Stock purchase warrants (the "Warrants"); and

WHEREAS, the Company and the Subsidiary Guarantors have been, and are now,
engaged in recycling photographic wastes into the GOLD’n GRO line of liquid
fertilizers, performing technical services to the mining industry, and operating
insidemetals.com, a subscription based website for investors and others
interested in precious metals markets . In the past, as now, the Parent has
provided financing for the Subsidiary, and the Subsidiary has relied upon the
Parent to provide such financing. In addition, it is anticipated that, if the
Subsidiary executes and delivers this , the Parent will continue to provide such
financing to the Subsidiary, and that the proceeds of the Purchase Agreement and
Notes will be used, in part, for the general working capital purposes of the
Subsidiary; and

WHEREAS, the Subsidiary constitutes all of the subsidiaries of the Parent and it
is in the best interest of the Subsidiary as subsidiaries of the Parent and the
indirect beneficiaries of the Purchase Agreement and Notes, that the Secured
Party enter into the Purchase Agreement and purchase the Notes to the Company;
and

WHEREAS, as a material inducement to the Secured Parties to enter into the
Purchase Agreement and Notes, the Secured Parties have required and the
Subsidiary Guarantors have agreed to unconditionally guarantee the timely and
full satisfaction of all obligations of the Company, whether matured or
unmatured, now or hereafter existing or created and becoming due and payable
(the "Obligations") to the Secured Parties, their successors, endorsees,
transferees or assigns under the Transaction Documents (as defined in the
Purchase Agreement); and

--------------------------------------------------------------------------------

WHEREAS, in light of the foregoing, each Subsidiary Guarantor expects to derive
substantial benefit from the Purchase Agreement and sale of the Notes and the
transactions contemplated thereby and, in furtherance thereof, has agreed to
execute and deliver this Subsidiary Guaranty.

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:

1. Guaranty. The Subsidiary Guarantors, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantee to the Secured Parties,
their successors, endorsees, transferees and assigns the due and punctual
performance and payment of the Obligations owing to the Secured Parties, their
successors, endorsees, transferees or assigns when due, all at the time and
place and in the amount and manner prescribed in, and otherwise in accordance
with, the Transaction Documents, regardless of any defense or set-off
counterclaim which the Company or any other person may have or assert, and
regardless of whether or not the Secured Parties or anyone on behalf of the
Secured Parties shall have instituted any suit, action or proceeding or
exhausted its remedies or taken any steps to enforce any rights against the
Company or any other person to compel any such performance or observance or to
collect all or part of any such amount, either pursuant to the provisions of the
Transaction Documents or at law or in equity, and regardless of any other
condition or contingency.

2. Waiver of Demand. The Subsidiary Guarantors hereby unconditionally: (i)
waives any requirement that the Secured Parties, in the event of a breach in any
material respect by the Company of any of its representations or warranties in
the Transaction Documents, first make demand upon, or seek to enforce remedies
against, the Company or any other person before demanding payment of enforcement
hereunder; (ii) covenants that this Subsidiary Guaranty will not be discharged
except by complete performance of all the Obligations; (iii) agrees that this
Subsidiary Guaranty shall remain in full force and effect without regard to, and
shall not be affected or impaired, without limitation, by, any invalidity,
irregularity or unenforceability in whole or in part of the Transaction
Documents or any limitation on the liability of the Company thereunder, or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (iv) waives
diligence, presentment and protest with respect to, and notice of default in the
performance or payment of any Obligation by the Company under or in connection
with the Transaction Documents.

3. Absolute Obligation. Each Subsidiary Guarantor acknowledges and agrees that
(i) no Secured Party has made any representation or warranty to such Subsidiary
Guarantor with respect to the Company, any of its subsidiaries, any Transaction
Documents or any agreement, instrument or document executed or delivered in
connection therewith, or any other matter whatsoever, and (ii) such Subsidiary
Guarantor shall be liable hereunder, and such liability shall not be affected or
impaired, irrespective of (A) the validity or enforceability of any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith, or the collectability of any of the Obligations, (B) the
preference or priority ranking with respect to any of the Obligations, (C) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Transaction Documents, or the release, exchange,
substitution or loss or impairment of any such

--------------------------------------------------------------------------------

security interest or collateral security, (D) any failure, delay, neglect or
omission by any Secured Party to realize upon or protect any direct or indirect
collateral security, indebtedness, liability or obligation, any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith, or any of the Obligations, (E) the existence or exercise
of any right of set-off by any Secured Party, (F) the existence, validity or
enforceability of any other guaranty with respect to any of the Obligations, the
liability of any other person in respect of any of the Obligations, or the
release of any such person or any other guarantor of any of the Obligations, (G)
any act or omission of any Secured Party in connection with the administration
of any Transaction Documents or any of the Obligations, (H) the bankruptcy,
insolvency, reorganization or receivership of, or any other proceeding for the
relief of debtors commenced by or against, any person, (I) the disaffirmance or
rejection, or the purported disaffirmance or purported rejection, of any of the
Obligations, any Transaction Documents, or any agreement, instrument or document
executed or delivered in connection therewith, in any bankruptcy, insolvency,
reorganization or receivership, or any other proceeding for the relief of
debtor, relating to any person, (J) any law, regulation or decree now or
hereafter in effect which might in any manner affect any of the terms or
provisions of any Transaction Documents, or any agreement, instrument or
document executed or delivered in connection therewith or any of the
Obligations, or which might cause or permit to be invoked any alteration in the
time, amount, manner or payment or performance of any of the Company's
obligations and liabilities (including the Obligations), (K) the merger or
consolidation of the Company into or with any person, (L) the sale by the
Company of all or any part of its assets, (M) the fact that at any time and from
time to time none of the Obligations may be outstanding or owing to any Secured
Party, (N) any amendment or modification of, or supplement to, any Transaction
Documents, or (O) any other reason or circumstance which might otherwise
constitute a defense available to or a discharge of the Company in respect of
its obligations or liabilities (including the Obligations) or of such Subsidiary
Guarantor in respect of any of the Obligations (other than by the performance in
full thereof).

4. Release. The obligations, covenants, agreements and duties of the Subsidiary
Guarantors hereunder shall not be released, affected or impaired by any
assignment or transfer, in whole or in part, of the Transaction Documents or any
Obligation, although made without notice to or the consent of the Subsidiary
Guarantors, or any waiver by the Secured Parties, or by any other person, of the
performance or observance by the Company or the Subsidiary Guarantors of any of
the agreements, covenants, terms or conditions contained in the Transaction
Documents, or any indulgence in or the extension of the time or renewal thereof,
or the modification or amendment (whether material or otherwise), or the
voluntary or involuntary liquidation, sale or other disposition of all or any
portion of the stock or assets of the Company or the Subsidiary Guarantors, or
any receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings, affecting the Company or the Subsidiary Guarantors or any assets of
the Company or the Subsidiary Guarantors, or the release of any proper from any
security for any Obligation, or the impairment of any such property or security,
or the release or discharge of the Company or the Subsidiary Guarantors from the
performance or observance of any agreement, covenant, term or condition
contained in or arising out of the Transaction Documents by operation of law, or
the merger or consolidation of the Company, or any other cause, whether similar
or dissimilar to the foregoing.

--------------------------------------------------------------------------------

5. Subrogation.

(a) Unless and until complete performance of all the Obligations, the Subsidiary
Guarantors shall not be entitled to exercise any right of subrogation to any of
the rights of the Secured Parties against the Company or any collateral security
or guaranty held by the Secured Parties for the payment or performance of the
Obligations, nor shall the Subsidiary Guarantors seek any reimbursement from the
Company in respect of payments made by the Subsidiary Guarantors hereunder.

(b) In the extent that the Subsidiary Guarantors shall become obligated to
perform or pay any sums hereunder, or in the event that for any reason the
Company is now or shall hereafter become indebted to the Subsidiary Guarantors,
the amount of such sum shall at all times be subordinate as to lien, time of
payment and in all other respects, to the amounts owing to the Secured Parties
under the Transaction Documents and the Subsidiary Guarantors shall not enforce
or receive payment thereof until all Obligations due to the Secured Parties
under the Transaction have been performed or paid. Nothing herein contained is
intended or shall be construed to give to the Subsidiary Guarantors any right of
subrogation in or under the Transaction Documents, or any right to participate
in any way therein, or in any right, title or interest in the assets of the
Secured Parties.

6. Application of Proceeds; Release. The proceeds of any sale or enforcement of
or against all or any part of the cash or collateral at the time held by the
Secured Parties hereunder, shall be applied by the Secured Parties first to the
payment of the reasonable costs of any such sale or enforcement, then to the
payment of the principal amount or stated valued (as applicable) of, and
interest or dividends (as applicable) and any other payments due in respect of,
the Obligations. The remainder, if any, shall be paid to the Subsidiary
Guarantors. As used in this Subsidiary Guaranty, "proceeds" shall mean cash,
securities and other property realized in respect of the sale of any collateral.

7. Representations and Warranties.

(a) The Subsidiary Guarantors hereby represent and warrant to the Secured
Parties that:

> > > > (i) this Subsidiary Guaranty constitutes a legal, valid and binding
> > > > obligation of the Subsidiary Guarantors, enforceable in accordance with
> > > > its terms.
> > > > 
> > > > (ii) the execution, delivery and performance of this Subsidiary Guaranty
> > > > and other instruments contemplated herein will not violate any provision
> > > > of any order or decree of any court or governmental instrumentality or
> > > > of any mortgage, indenture, contract or other agreement to which the
> > > > Subsidiary Guarantors are a party or by which the Subsidiary Guarantors
> > > > may be bound, and will not result in the creation or imposition of any
> > > > lien, charge or encumbrance on, or security interest in, any of the
> > > > Subsidiary Guarantors’ properties pursuant to the provisions of such
> > > > mortgage, indenture, contract or other agreement.
> > > > 
> > > > --------------------------------------------------------------------------------
> > > > 
> > > > (iii) all representations and warranties relating to it contained in the
> > > > Purchase Agreement are true and correct.

(b) The Company represents and warrants to the Secured Parties that it has no
knowledge that any of the representations or warranties of the Subsidiary
Guarantors herein are incorrect or false in any material respect.

8. No Waiver; No Election of Remedies. No failure on the part of the Secured
Parties to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Secured Parties of any right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law. In addition, the exercise of any right or remedy of
the Secured Parties at law or equity or under this Subsidiary Guaranty or any of
the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.

9. Termination. This Subsidiary Guaranty shall terminate on the date on which
all Obligations have been performed, satisfied, paid or discharged in full.

10. Further Assurances. The parties hereto agree that, from time to time upon
the written request of any party hereto, they will execute and deliver such
further documents and do such other acts and things as such party may reasonably
request in order fully to effect the purposes of this Subsidiary Guaranty.

11. Miscellaneous.

(a) Payment of Fees. The Subsidiary Guarantors and the Company jointly and
severally agree to pay all costs including all reasonable attorneys’ fees and
disbursements incurred by the Secured Parties in enforcing this Subsidiary
Guaranty in accordance with its terms.

(b) Modification. This Subsidiary Guaranty contains the entire understanding
between the parties with respect to the subject matter hereof and specifically
incorporates all prior oral and written agreements relating to the subject
matter hereof. No portion or provision of this Subsidiary Guaranty may be
changed, modified, amended, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.

(c) Notice. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Business Day (as defined in the Purchase Agreement), (ii) the Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Subsidiary
Guaranty later than 6:30 p.m. (New York City time) on any date and earlier than
11:59 p.m. (New York City time) on such date, (iii) the Business Day following
the date of mailing, if sent by nationally recognized overnight courier
services, or (iv) upon actual receipt by the party

--------------------------------------------------------------------------------

to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

If to the Company:        Itronics Inc.
                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

With copies to:              Gersten, Savage, Kaplowitz, Wolf & Marcus, LLP

                                    600 Lexington Avenue

                                    New York, New York 10022

                                    Attention: Arthur S. Marcus, Esq.
                                    Telephone: (212) 752-9700

                                    Facsimile: (212) 980-5192

If to the Subsidiary Guarantors:

                                    Whitney & Whitney, Inc.

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

                                    Itronics Metallurgical, Inc.

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

<



                                    Itronics California, Inc.

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

 

--------------------------------------------------------------------------------

 

                                    Nevada Hydrometallurgical Project

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

                                    American Hydromet

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

                                    American Gold & Silver Ltd.

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

                                    Itronics Gold’n Minerals, Inc.

                                    6490 S. McCarran Blvd.
                                    Building C-23

                                    Reno, Nevada 89509
                                    Attention: Dr. John W. Whitney, President
                                    Telephone: (775) 689-7696
                                    Facsimile: (775) 689-7691

If to the Secured Parties:    AJW Partners, LLC
                                         AJW Master Fund, Ltd.
                                        New Millennium Capital Partners II, LLC
                                        1044 Northern Boulevard
                                        Suite 302
                                        Roslyn, New York 11576
                                        Attention: Corey Ribotsky
                                        Facsimile: 516-739-7115

With copies to:                  Ballard Spahr Andrews & Ingersoll, LLP
                                        1735 Market Street
                                        51st Floor
                                        Philadelphia, Pennsylvania 19103
                                        Attention: Gerald J. Guarcini, Esq.
                                        Telephone: 215-864-8625
                                        Facsimile: 215-864-8999

--------------------------------------------------------------------------------

(d) Invalidity. If any part of this Subsidiary Guaranty is contrary to,
prohibited by, or deemed invalid under applicable laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

(e) Benefit of Agreement. This Subsidiary Guaranty shall be binding upon and
inure to the parties hereto and their respective successors and assigns.

(f) Mutual Agreement. This Subsidiary Guaranty embodies the arm’s length
negotiation and mutual agreement between the parties hereto and shall not be
construed against either party as having been drafted by it.

(g) New York Law to Govern. This Subsidiary Guaranty shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principals of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
Federal courts sitting in the city of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

COMPANY

> ITRONICS INC.

 

 

                                                                        By:
_______________________________

                                                                                       
Dr. John W. Whitney

                                                                                       
President

 

Subsidiary Guarantors:

 

                                                                               
WHITNEY & WHITNEY, INC.

 

                                                                               
By:________________________________

                                                                                   
Dr. John W. Whitney

>                                                                           
> President

 

                                                                               
ITRONICS METALLURGICAL, INC.

 

                                                                               
By:________________________________

                                                                                   
Dr. John W. Whitney

                                                                                   
President




                                                                               
ITRONICS CALIFORNIA, INC.

 

                                                                               
By:________________________________

                                                                                   
Dr. John W. Whitney

                                                                                   
President

 

 

--------------------------------------------------------------------------------

 

                                                                               
NEVADA HYDROMETALLURGICAL PROJECT

 

                                                                               
By:________________________________

                                                                                   
Dr. John W. Whitney

                                                                                   
Partner

 

                                                                               
AMERICAN HYDROMET

 

                                                                                 
By:________________________________

                                                                                       
Dr. John W. Whitney

                                                                                       
General Manager

                                                                               
AMERICAN GOLD & SILVER LTD.

 

                                                                                   
By:________________________________

                                                                                       
Dr. John W. Whitney

                                                                                       
General Manager

 

                                                                               
ITRONICS GOLD’N MINERALS, INC.

 

                                                                               
By:________________________________

                                                                                   
Dr. John W. Whitney

                                                                                   
President

 

--------------------------------------------------------------------------------

Secured Parties:

 

AJW PARTNERS, LLC


By: SMS Group, LLC



>                                                                   By:
> _____________________________________
>                                                                         Corey
> S. Ribotsky
>                                                                         
> Manager

                                                                            AJW
MASTER FUND, LTD.
                                                                            By:
First Street Manager II, LLC

>                                                                     By:
> _____________________________________
>                                                                            
> Corey S. Ribotsky
>                                                                            
> Manager
> 
> 
>                                                                 NEW MILLENNIUM
> CAPITAL PARTNERS II, LLC
> 
>                                                                 By: First
> Street Manager II, LLC
> 
>                                                                 By:
> _____________________________________
>                                                                       Corey S.
> Ribotsky
>                                                                       Manager

--------------------------------------------------------------------------------